            Case 1:19-cr-10081-IT Document 184 Filed 06/03/19 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS

CRIMINAL NO.
19-10081-IT
                             UNITED STATES OF AMERICA


                                              v.

                                   GORDON ERNST, et al.


                                  INITIAL STATUS REPORT

                                        June 3, 2019
KELLEY, M.J.

       Defendants had an initial status conference on June 3, 2019. This court enters

the following report and order.


       A.      Automatic discovery has been produced. The government will produce
               further discovery on a rolling basis. Discovery is voluminous: the
               government to date has produced what it characterizes as “millions of
               pages” of discovery to defendants.

       B.      In this court's view, this is a case which warrants modification of the
               standard schedule. Deadlines for discovery requests will be set at the next
               status conference. Deadlines for dispositive motions will be set when
               appropriate, given the pace of discovery.

       C.      In this court's view, this is not a case involving unusual or complex issues
               for which an early joint conference of the district judge and the magistrate
               judge with counsel of record would be useful.

       D.      The timing of expert discovery shall be set at the next status conference.

       G.      With the agreement of the parties, this court finds and concludes, pursuant
               to the provisions of 18 U.S.C. § 3161 (h)(7)(A) that the interests of justice,
               i.e., review of the case, review of evidence, investigation, evaluation of
               discovery and dispositive motions, and consideration of alternatives
               concerning how best to proceed with this matter, outweighs the best
               interests of the public and the defendants for a trial within seventy days of
               the return of an indictment.
         Case 1:19-cr-10081-IT Document 184 Filed 06/03/19 Page 2 of 2




            Accordingly, it is hereby ordered that, pursuant to the provisions of 18
            U.S.C. § 3161 (h)(7)(A) the Clerk of this Court enter excludable time for
            the period of June 3, 2019 through October 1, 2019 under the Speedy
            Trial Act.1

      H. An Interim Status Conference has been scheduled for October 1, 2019 at
         2:15 p.m.


                                          / s / Page Kelley
                                       PAGE KELLEY
                                       UNITED STATES MAGISTRATE JUDGE




  1
      The parties are hereby advised that under the provisions of Rule 2(b) of the
Rules for United States Magistrates in the United States District Court for the
District of Massachusetts, any party may move for reconsideration by a district
judge of the determination(s) and order(s) set forth herein within ten (10) days
after receipt of a copy of this order, unless a different time is prescribed by this
court or the district judge. The party seeking reconsideration shall file with the
Clerk of this Court, and serve upon all parties, a written notice of the motion
which shall specifically designate the order or part thereof to be reconsidered and
the basis for the objection thereto. The district judge, upon timely motion, shall
reconsider the magistrate's order and set aside any portion thereof found to be
clearly erroneous in fact or contrary to law. The parties are further advised that
the United States Court of Appeals for this Circuit has indicated that failure to
comply with this rule shall preclude further appellate review. See Keating v.
Secretary of Health and Human Services, 848 F.2d 271 (1st Cir. March 31, 1988);
United States v. Emiliano Valencia-Copete, 792 F.2d 4 (1st Cir. 1986); Park Motor
Mart, Inc. v. Ford Motor Co., 616 F.2d 603 (1st Cir. 1980); United States v. Vega,
678 F.2d 376, 378-379 (1st\pard plain Cir. 1982); Scott v. Schweiker, 702 F.2d
13, 14 (1st Cir. 1983); see also Thomas v. Arn, 474 U.S. 140, 106 S. Ct. 466
(1985).
                                       Page 2 of 2
